Case 2:13-cv-03438-KM-MAH Document 91 Filed 04/04/19 Page 1 of 1 PageID: 2477




     UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                              19-1535

                                  David Neal v. Asta Funding Inc

                                           2-13-cv-03438

                                            ORDER

Pursuant to Fed. R. App. P. 3(a) and 3rd Cir. LAR 3.3 and Misc. 107.1(a), it is

ORDERED that the above-captioned case is hereby dismissed for failure to timely prosecute
insofar as appellant failed to pay the requisite fee or file a motion for leave to proceed in forma
pauperis as directed. It is

FURTHER ORDERED that a certified copy of this order be issued in lieu of a formal mandate.

For the Court,


s/ Patricia S. Dodszuweit
 Clerk

Date: April 4, 2019
                                                        A True Copy:
kr/cc: David Shaun Neal
       Steven I. Adler, Esq.
       Lauren X. Topelsohn, Esq.                        Patricia S. Dodszuweit, Clerk
                                                        Certified Order Issued in Lieu of Mandate
